Citation Nr: 0015274	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  96-43 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for major depression 
and anxiety.

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for a low back 
condition.

4.  Entitlement to service connection for arthritis of the 
left foot and ankle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1973 to November 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision of the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
depression and anxiety, for PTSD, for a low back condition, 
and for arthritis of the left foot and ankle due to broken 
bones.  


FINDINGS OF FACT

1.  The claim for service connection for major depression and 
anxiety was not accompanied by competent medical evidence to 
support the claim.

2.  The claim for service connection for major depression and 
anxiety is not plausible.

3.  The veteran has been diagnosed with PTSD on several 
occasions.

4.  The veteran's claim that he has PTSD related to traumatic 
incidents that he reportedly experienced in service is 
accompanied by medical evidence to support that allegation.

5.  The claim for entitlement to service connection for PTSD 
is plausible.

6.  There is no medical evidence showing that the veteran 
currently has a low back condition which has a nexus to 
service.

7.  The claim for service connection for a low back condition 
is not plausible.

8.  There is no medical evidence showing that the veteran 
currently has arthritis of the left foot and ankle.

9.  The claim for service connection for arthritis of the 
left foot and ankle is not plausible.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for major 
depression and anxiety is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999).

2.  The veteran's claim for service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999).  

3.  The veteran's claim for service connection for a low back 
condition is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).

4.  The veteran's claim for service connection for arthritis 
of the left foot and ankle is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that on his Report of Medical 
History prepared in conjunction with his enlistment 
examination in November 1973, the veteran responded "yes" 
to having depression or excessive worry.  It was noted that 
he had mild depression.  On his enlistment examination he was 
evaluated as psychiatrically normal.  An x-ray report dated 
in May 1974 appears to show that he was seen for right 
paravertebral muscle traction and spasm.  The x-ray of the 
lumbosacral spine revealed spina bifida occulta of S1, and no 
other abnormalities were seen.  In June 1975 he reported that 
a kickstand on a motorcycle caught on his foot, and he had an 
abrasion/contusion on his instep.  In June 1976 he was 
interviewed concerning clearance for duty under "AR 50-5".  
It was noted that on his physical examination in November 
1973 he checked "yes" under the question of past depression 
or excessive worry.  The veteran indicated that he did not 
remember doing this, and had no recollection of any problems 
with depression.  At that time he was found to show no 
evidence of any mental or emotional impairment which would 
make him unreliable for duty.  On his Report of Medical 
History prepared in conjunction with his separation 
examination in September 1976, the veteran responded "yes" 
to having broken bones, and it was noted that he had "broken 
fingers and left ankle".  On the separation examination, his 
feet were clinically evaluated as normal.  

Service personnel records show that the veteran worked as a 
security guard in Germany from November 1975 to November 
1976, and that he was assigned to the Nike Hercules Site.

A VA Hospital Summary dated in December 1984 showed that the 
veteran was hospitalized with a diagnosis of palpitations and 
episodic hypertension, felt secondary to anxiety and stress.

A VA medical center (VAMC) outpatient treatment record showed 
that in June 1992 the veteran was seen for evaluation of 
stress factors in his cardiac condition.  He reported having 
increased irritability, increased worry, and increased 
tension since his cardiac surgery.  In July 1992 the 
assessment included post-operative depression.  It was noted 
that he worried about his future vocational situation, felt 
guilty over his limited physical abilities, and tended to 
catastrophize over his future.  

On VA neuropsychiatric examination in January 1993, the 
veteran reported a history of anxiety, depression, and memory 
loss since he had a heart attack and coronary artery bypass 
in 1992.  He reported being somewhat discouraged about his 
future and what would happen to him.  It was noted that he 
was not totally depressed and did not have medication or 
treatment for depression.  The diagnoses included adjustment 
disorder with anxiety depression secondary to heart attack.  

On VA general medical examination in January 1993, the 
veteran complained of numbness in his legs when sitting over 
fifteen minutes, back pain after moderate activity, and 
soreness restricted to the incision areas of the chest and 
left leg.  Examination showed that his musculoskeletal system 
was normal.  It was noted that the scar where a donor vein 
was harvested was in the left lower anteromedial leg and 
measured 9" in length.  

VAMC outpatient treatment records showed that in December 
1993 the veteran was seen in the emergency room complaining 
of a history of frequent episodes of feeling dizzy and like 
his heart was fluttering.  The diagnostic impression was 
anxiety disorder, acute exacerbation.  He was referred to 
psychology for an evaluation of his anxiety disorder, noted 
to be  secondary to a familial problem and recent open heart 
surgery.  

In a personal statement, the veteran's sister indicated that 
after returning from service, the veteran was nervous and 
irritable, and his first marriage fell apart.  She reported 
that he went from job to job, and usually quit because he 
could not handle anyone having authority over him.  He 
reportedly went to tech school for three years, but did not 
finish the final course because he became so upset with the 
instructor.  His sister claimed that little problems that 
most people just took in stride would upset him.  She 
indicated that his second marriage also fell apart, and that 
in talking to his wives, they would tell stories of problems 
sleeping, bad dreams, and a bad temper.  She also reported 
that prior to their father's death, they had to rush the 
veteran to the hospital because what they thought was a heart 
attack, turned out to be nerves.  She indicated that she felt 
that the veteran's problems were a direct result of the 
pressure and stress of being exposed to violent situations 
while a military policeman and guarding of nuclear missiles 
overseas.  She claimed that these problems were not evident 
before service, but manifested in the years since.

The veteran's wife submitted a statement indicating that he 
had become increasingly nervous and lost his ability to cope 
with stress or criticism in his daily activities or in the 
work place.  She reported that he became ill on various 
occasions, becoming extremely weak and nervous, and also had 
frequent bad dreams about events that happened while serving 
in the Army as a military policeman, and he would wake up 
screaming and sweating profusely.  

In another statement, the veteran's friend, T. Ball, reported 
witnessing the veteran's condition on an almost daily basis 
for nine years, and indicated that his ability to deal with 
stress was not normal and he seemed to have trouble coping 
with crowds and family gatherings.  The veteran's friend 
indicated that the veteran would become angry very easily and 
also had trouble sleeping or relaxing normally.  The 
veteran's friend also reported that he avoided discussing his 
experiences while in service, and that his condition had 
gradually gotten worse.

A VA Medical Record Report showed that in March 1995 the 
veteran was hospitalized with complaints of numbness, 
weakness and dizziness.  He reported that since he underwent 
surgery in May 1992, he had progressive problems with his 
nerves.  The diagnoses were anxiety and depression, coronary 
artery disease, hypertension, and mild hyperlipidemia.  A 
psychiatric consultation revealed that he had significant 
underlying anxiety and depression.  

In a statement dated in April 1995, the veteran reported that 
he served with the 32nd Army Air Defense Command Hq., 2 Bn, 
56th Air Defense Artillery on a nuclear missile site, and he 
claimed that they were always under a lot of stress for fear 
of being attacked.  He claimed that some of the other bases 
had already been hit.  He reported having trouble sleeping 
because of nightmares and having high anxiety with trouble 
breathing.  

A VAMC treatment record showed that in April 1995 the veteran 
was seen in the mental health clinic and the assessment was 
mood disorder secondary to medical condition.  A VA Medical 
Record Report showed that in June 1995 he was hospitalized 
with complaints of nausea and sweating.  The initial 
impression was suspect vagal reactive episode with some 
underlying anxiety.  He reported that the three weeks prior 
had been particularly stressful as he was undergoing a 
divorce which involved violence and law enforcement agencies.  
The diagnoses included history of anxiety.

According to a VAMC treatment record, dated in July 1995, the 
veteran reported having ongoing tension, anxiety, and 
depression due to a domestic problem.  He was separated from 
his wife, with plans of a divorce, and was living with his 
aunt.  He reported that his domestic problem was turbulent.  
The record is partially illegible, but it appears that he 
also had intrusive recollections of combat and nightmares.  
The assessment was depression due to medical problems, PTSD, 
domestic problem, and multiple medical problems.  In August 
1995 he was seen in the mental health clinic and reported 
having no depression or anxiety and that he was eating and 
sleeping well.  In November 1995 the impression was mood 
disorder secondary to medical problems, and it was noted that 
he also carried a diagnosis of PTSD and was considered 
emotionally fragile.  

On VA psychological examination in February 1996, the veteran 
reported that he served as a military policeman at his two 
duty stations in Fort Campbell, Kentucky and Landau, Germany, 
and the latter involved providing security on a top secret 
missile base.  He denied involvement in combat or war zones, 
but related that he was under extreme pressure as an MP at 
the missile base due to terrorists threats against the 
military in Germany at that time, as well as due to the 
constant practice in which missiles were frequently raised to 
a firing position without knowing whether it was a drill or 
an actual launch occurring.  The veteran reported his worse 
experience during his tour in Germany was when a tower guard, 
whom he was to replace, committed suicide by shooting himself 
in the head shortly before the veteran relieved him.  
Although the veteran did not view the body, he noted that 
blood was splattered throughout the area.  The veteran also 
reported seeing an armed supply man killed by an accidental 
rifle discharge.  He also reported being harassed by 
administrative delaying procedures at the end of his service, 
in retribution for not reenlisting.  

On VA examination in February 1996, the veteran also reported 
receiving antidepressant medications from a psychiatrist at 
the Asheville VAMC who he had seen for the past two years, 
and he denied any prior mental health services before the 
referral to the Asheville VAMC.  He reported episodes of 
apparent anxiety attacks three times since 1985.  The VA 
examiner noted that review of PTSD criteria remained unclear 
regarding the A Criterion for DSM-III diagnosis, though his 
report of exposure to blood from a recent suicide in his work 
environment, as well as the accidental shooting of an armed 
supply man during his military service, may have met the 
criterion for a traumatic stressor.  It was noted that he 
placed above the cutoff on PTSD-related measures, even though 
his self report on the CES indicated light to moderate combat 
exposure, and this level apparently attributed to dangerous 
duties as a military game warden, his patrol duties in 
Germany, and involvement in barroom brawls while stationed 
overseas.  The VA examiner summarized that despite the 
veteran's above cutoff performance, his interview report did 
not clearly indicate the presence of a clinical PTSD 
primarily due to the lack of a clearly traumatizing event 
which was re-experienced, and which contributed to emotional 
numbing.  He seemed most focused on being misled into 
enlisting in the military under false pretenses, and the 
chronic level of stress he experienced in his job providing 
security on a missile base in Germany.  The VA examiner also 
noted that the veteran did appear to suffer serious symptoms 
of depression and anxiety, including a history of likely 
panic attacks, with symptoms exacerbated by his serious 
medical problems, loss of financial stability, and 
dissolution of his marriage.  The diagnoses included 
dysthymic disorder and anxiety disorder with panic symptoms.  

A VAMC treatment record dated in February 1996 showed that 
the veteran was seen in the mental health clinic and reported 
having recurrent intrusive recollection of his military duty 
in Germany, which he considered to be a traumatic tour.  The 
impression was that the veteran was emotionally fragile and 
the diagnoses were depression due to medical problems, 
history of PTSD (non-combat), and multiple somatic 
complaints.  In July and October 1996 the impressions were 
mood disorder associated with medical problems and history of 
PTSD (non-combat).  

In December 1996 the veteran testified at a hearing at the RO 
that he hurt his back in service while jumping a large ditch 
on a field maneuver.  He claimed in late 1974 or early 1975 
he fell approximately 60 feet into the ditch and landed on 
his back, and had to be removed by a stretcher and taken to 
the hospital.  He testified that he was in the hospital at 
Fort Campbell for approximately a week, and then was placed 
on light duty for 30 days.  Since service, the only treatment 
he received for his back was muscle relaxers, which were 
first prescribed in approximately 1984 or 1985.  He was not 
under a doctor's care for his back.  He also testified that 
during service, while stationed at Fort Campbell, in 
approximately early 1974, he was lifting weights, and slipped 
and fell with one hundred and seventy five pounds of weight, 
which dropped on his foot, ankle, and leg.  He reportedly 
went directly to the hospital, where a cast, that went above 
the knee, was placed on his foot and ankle for a little over 
six weeks.  He testified that his foot had been bothering him 
often since he got out of service in 1976, and that he took 
over the counter medication for it.  He claimed that during 
service he had multiple bone fractures and his ankle was 
actually broken, and that at that time x-rays were taken.  

In December 1996, the veteran also testified that he was 
first diagnosed with depression in 1992, but he had been seen 
for the symptoms prior to that.  He reported being 
hospitalized for his nervous condition in approximately May 
1985.  He claimed he had been treated for anxiety and 
depression since 1992 at the Asheville VA Hospital.  With 
regard to PTSD, the veteran testified that he was placed on 
military duty when he reached Fort Campbell, which involved 
normal police duties, traffic control, and domestic 
disturbances, and which he claimed involved hand-to-hand 
combat situations to restrain somebody.  He claimed he was in 
a few life threatening situation, a few riots, and he was 
reportedly fired upon a few times.  He reported that in one 
situation, before he went overseas, he worked as a game 
warden and they were running down a poacher and a double 
barreled 12 gauge went off two inches from his nose.  He 
reported that he was sent overseas to Landau, which was a 
secluded base for nuclear missiles and he had to have top 
secret clearance.  He worked security and had to guard the 
entrance, exit, and access to the facility and different 
stages within the facility.  He claimed that he was 
constantly fed terrorist propaganda, and that it became 
extremely nerve-wracking because of the tension.  He 
testified that in the towers where they surrounded the 
missile sites, he was like a sitting duck and had no defense.  
He indicated that they had exercises all the time, and when 
that happened they might be in the facility for three to five 
days before being allowed to leave the facility.  He claimed 
that the first night he worked, there was still fresh blood 
on the floor and all over the walls where a tower guard had 
stuck an M16 in his mouth and pulled the trigger.  He claimed 
that there were two fences and there was a narrow area to 
walk in all the way around this perimeter, and if you touched 
one of the fences, then you were in the legal fire zone and 
could be fired on.  He claimed he was in so much stress, and 
tried to take leave during the time he was there, but they 
would not give him leave.  The veteran described the various 
symptoms he had, including nightmares of seeing the missiles 
raised.  He claimed that when the sirens and the alarms went 
off and the missiles raised up, they never knew if it was the 
real thing or not.  He testified that he was not treated at 
any mental health clinics during service.  

In January 1997 the veteran underwent a psychological 
evaluation by John R. Clement, M.A.  He reported that he 
served as an MP in the Army for three years and was stationed 
in Germany where he was under "extreme threat of 
terrorism".  The diagnostic impressions included major 
depression, probable PTSD, chronic, and agoraphobia.  

A VAMC treatment record dated in January 1997 showed that the 
veteran was seen in the mental health clinic and it was noted 
that he remained emotionally fragile.  In April 1997 he 
reported that could remember only one weekend, fifteen years 
ago, when he did not feel depressed.  In May 1997 he was seen 
in the mental health clinic and the impression was no 
significant internal disabilities.  

Received by the RO in November 1998 was a copy of the 
veteran's file from the Social Security Administration.  Most 
of the records are copies of VAMC treatment records, which 
had previously been associated with the veteran's claims file 
and considered by the RO.  The records also showed that in 
July 1998 the veteran was found to be disabled, starting 
February 1, 1996, due to coronary heart disease and mood 
disorders.  

Analysis

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated during service.  38 
U.S.C.A. § 1110, 1131.  Regulations provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  

Additionally, where a veteran served for 90 days or more 
during a period of war or peacetime after December 31, 1946, 
and a specified chronic disease, to include psychosis, became 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, the chronic 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The law provides that a claimant for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 
524 U.S. 940 (1998), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that, under 
38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  
Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not presented a well grounded claim, 
his appeal must fail, and there is no duty to assist him 
further in the development of his claim, as any such 
development would be futile.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  

As explained below, the Board finds that the veteran's claims 
for service connection for major depression and anxiety, for 
a low back condition, and for arthritis of the left foot and 
ankle are not well grounded.  The claim for service 
connection for PTSD is found to be well grounded.  To sustain 
a well grounded claim, the veteran must provide evidence 
demonstrating that the claim is plausible; mere allegation is 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
The determination of whether a claim is well grounded is 
legal in nature.  King v. Brown, 5 Vet. App. 19 (1993).  A 
well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a); Murphy, supra.  To 
be well grounded, a claim must be accompanied by supportive 
evidence, and such evidence must justify a belief by a fair 
and impartial individual that the claim is plausible.  Where 
the determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a ); Lathan v. Brown, 7 Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

A veteran may alternatively establish a well grounded claim 
for service connection under the chronicity provisions of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumptive 
period, and that that same condition currently exists.  Such 
evidence must be medical, unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded, if the evidence shows that the condition was 
observed during service or any applicable presumption and 
continuity of symptomatology was demonstrated thereafter, and 
includes competent evidence relating the current condition to 
that symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King, supra.  

Entitlement to service connection for major depression and 
anxiety

The veteran has submitted medical evidence showing that he 
has been diagnosed and treated for depression and anxiety.  
Accordingly, the Board finds that he has submitted evidence 
showing that he has a current disability; thus, he has 
satisfied the first requirement of Caluza.  There is no 
evidence showing that the veteran's depression and anxiety 
were incurred in service.  Service medical records show that 
on his enlistment examination, he responded "yes" to having 
depression or excessive worry, and it was noted that he had 
mild depression.  However, his separation examination was 
negative for any such findings, nor were any findings of 
depression either during or for a number of years after 
service.  

The veteran contends that his job in service as a security 
guard at a nuclear missile base in Germany was stressful, and 
appears to relate his current depression and anxiety to his 
experiences as a security guard.  Even accepting the 
veteran's claim that he worked in a stressful environment at 
a nuclear missile base during service as true for the 
purposes of well-grounding the claim, the Board notes that 
there is no competent medical evidence of a relationship 
(nexus) between his current depression or anxiety and 
service.  On the contrary, the objective medical evidence of 
record appears to relate the veteran's current depression and 
anxiety to his open heart surgery in 1992 and his other 
medical problems.  Although he has alleged a relationship 
between his depression and anxiety and his service, and has 
submitted supporting statements from his mother, wife, and 
friend, such lay statements are not competent evidence in 
this matter.  As laypersons, the veteran, his mother, his 
wife, and his friend do not have the expertise to opine 
regarding medical etiology.  Layno v. Brown, 6 Vet. App. 465 
(1994).  

Absent competent medical evidence showing that the veteran's 
depression and anxiety are related to service, the claim is 
not well-grounded, and he has not met the initial burden 
under 38 U.S.C.A. § 5107(a) as the evidence submitted does 
not cross the threshold of mere allegation.  Caluza, supra.  

Entitlement to service connection for PTSD

In this case, the veteran contends that he has PTSD which is 
related to stressor events that he reportedly experienced 
during service.  He claimed that while serving in Germany, he 
was assigned as a security guard to a nuclear missile 
facility, and was "under extreme pressure" due to 
terrorists threats against the military in Germany at that 
time, as well as due to the constant practice in which 
missiles were frequently raised to a firing position without 
knowing whether it was a drill or an actual launch occurring.  
He also claimed that a tower guard, whom he was to replace, 
committed suicide by shooting himself in the head shortly 
before the veteran relieved him.  Although the veteran did 
not view the body, he noted that blood was splattered 
throughout the area.  He also reported seeing an armed supply 
man killed by an accidental rifle discharge.  The medical 
evidence of record shows that he has been diagnosed with PTSD 
on several occasions, and that at least one examiners, a VA 
examiner in February 1996, has related the PTSD diagnosis to 
in-service events, as described by the veteran, that 
reportedly occurred during his service in Germany.  Thus, his 
claim is plausible, and the Board finds that he has submitted 
evidence sufficient to well ground his claim for service 
connection for PTSD.  He has met the initial burden under 38 
U.S.C.A. § 5107(a) as the evidence submitted crosses the 
threshold of mere allegation.  

Entitlement to service connection for a low back condition 
and for arthritis of the left foot and ankle

The veteran has claimed service connection for a low back 
condition and for arthritis of the left foot and ankle.  The 
threshold requirement that must be met in any claim of 
service connection is that the disability claimed must be 
shown present.  Caluza, supra.  A review of the medical 
evidence of record shows no evidence that the veteran has a 
low back disability which is related to service or that he 
has arthritis of the left foot and ankle.  The only reference 
to either anatomical location is on VA examination in 1993, 
when the veteran complained of numbness in legs, back pain 
after moderate activity, and soreness restricted to the 
incision area of the left leg.  Examination showed that his 
musculoskeletal system was normal, and it was noted that he 
had a scar in the left lower anteromedial leg.  Accordingly, 
there is no medical evidence showing a current disability.  
Absent competent medical evidence showing that the veteran's 
has a low back condition or arthritis of the left foot and 
ankle related to service, the claims are not well-grounded, 
and he has not met the initial burden under 38 U.S.C.A. § 
5107(a) as the evidence submitted does not cross the 
threshold of mere allegation.  Caluza, supra.  Thus, the 
instant claims are not well grounded and must therefore be 
denied.  


ORDER

In the absence of well-grounded claims, service connection 
for a major depression and anxiety, for a low back condition, 
and for arthritis of the left foot and ankle is denied.

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the veteran in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The U.S. Court 
of Appeals for Veterans Claims (Court) has held that the duty 
to assist the veteran in obtaining and developing available 
facts and evidence to support his claim includes obtaining 
medical records to which he has referred and obtaining 
adequate VA examinations.  The Court also stated that the 
Board must make a determination as to the adequacy of the 
record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
duty to assist the veteran includes the obligation to obtain 
ongoing treatment records while a claim is pending.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, any 
additional relevant medical records should be secured on 
remand.  

As noted above, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  
The Board notes that while diagnoses of PTSD have been 
reported, primarily by means of history, the veteran 
underwent a psychological examination in February 1996, 
following which the examiner essentially opined that the 
veteran did not have PTSD.  In conducting the examination, 
the examiner noted that the diagnostic criteria utilized was 
the diagnostic checklist from DSM-III.  The criteria for 
diagnosing PTSD have been revised somewhat and are now 
contained in DSM-IV.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
PTSD since August 1997.  After securing 
the necessary releases, the RO should 
request copies of any previously 
unobtained medical records for 
association with the claims folder.  

2.  Thereafter, the RO should have the 
veteran undergo a VA psychiatric 
examination, to include psychological 
testing, in order to ascertain whether 
the veteran does have PTSD.  The claims 
folder must be provided to and reviewed 
by the examiner prior to the examination 
so that the pertinent aspects of the 
veteran's military and medical history 
may be reviewed.  In determining whether 
PTSD is present the examiner should 
consider the criteria in DSM-III and DSM-
IV.  If PTSD is diagnosed, the examiner 
must specify for the record the stressors 
which support a diagnosis of PTSD.  The 
clinical findings and reasons upon which 
the opinion is based should be set forth.

3.  If PTSD is diagnosed, the RO should 
undertake all necessary development in 
order to verify the existence of the 
stressors as reported on the VA 
examination to support the diagnosis. 
Specifically, the RO should prepare a 
summary of the veteran's reported 
stressor(s). This summary, and all 
associated documents, including service 
personnel records, should be sent to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), or other 
appropriate entity.  The USASCRUR should 
be requested to provide any information 
which might corroborate the veteran's 
alleged stressor(s).  Any records 
obtained should be associated with the 
claims folder.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed in full. 
When the requested development is fully 
completed, the RO should readjudicate the 
veteran's claim. If action taken remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case and a 
reasonable period for response thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals


 



